Title: To James Madison from Thomas Jefferson, 9 May 1801
From: Jefferson, Thomas
To: Madison, James


SirWashington May 9. 1801.
A person of the name of Thompson, of Amherst county in Virginia has asked my interference for the recovery of his son John Thompson understood to be impressed on board the Squirrel a British vessel of war. The inclosed letter gave him the first information he has recieved from him for some time past, for so long a time indeed that he had apprehended he was dead. He thinks the letter not written by his son, but by some mess mate who had got ashore. But I was not certain whether this was not said as an excuse to cover the illiterate composition of the letter. The father is known to me to be a native of Virginia, having been a fellow-collegian of mine: and the name subscribed to the letter, it’s address, and it’s contents, prove so as not to be doubted, that he in whose name it is written is not an impostor. As nothing more than his identity & citizenship can be justly requisite to obtain his liberation, I will pray you to take such measures as may be efficacious for his recovery and restoration to his family. Accept my cordial & respectful salutations.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers). Enclosure not found.



   
   John Thompson attended the College of William and Mary when Jefferson was studying law in Williamsburg in 1763 (A Provisional List of Alumni … of the College of William and Mary [Richmond, 1941], p. 40).


